 Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 1 of 29 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

JUAN M. RAMIREZ and IRENE RAMIREZ,
                                                    Civil Action No.:
                              Plaintiffs,

v.

CESAR DE LA ROSA GERMOSEN;                                      NOTICE OF REMOVAL
RYDER TRUCK RENTAL; MOE DOES,
CURLY DOE, LARRY DOE and/or THREE
STOOGES CORPORATION (fictitious names
for the persons, partnerships and/or
corporations intended),

                               Defendants.

         Defendant, Ryder Truck Rental, Inc. (hereinafter “Ryder”), seeks removal of this action

to the United States District Court for the District of New Jersey. In support of removal, Ryder

states the following:

         1.     Plaintiffs commenced this action on or about January 16, 2019 in the Superior

Court of New Jersey, Law Division, Essex County by filing a complaint bearing Docket No.

ESX-L-375-19. (Exhibit A - Plaintiffs’ complaint.)

         2.     According to Plaintiffs’ complaint, Plaintiffs are citizens of New Jersey. (Id.)

         3.     Ryder Truck Rental, Inc., is a citizen of Florida with its principal place of

business in Miami, Florida.

         4.     Defendant Cesar De La Rosa Germosen has not yet been served. However, his is

a citizen of Florida. (Exhibit B- Police Report).

         5.     Plaintiffs’ Complaint alleges that Plaintiff, Juan Ramirez suffered severe and

permanent injuries in the accident at issue. (Exhibit A). Thus, upon information and belief,

Plaintiffs seek damages in excess of $75,000.




22242161.v1
 Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 2 of 29 PageID: 2



         6.   The filing of this Notice of Removal is timely in that it was filed within 30 days

of January 21, 2019, which is the date of service upon Ryder. (Exhibit C – Filed Proof of

Service)

         7.   Jurisdiction in this Court is proper under U.S.C. § 1332, as there is diversity of

citizenship between the parties and the amount in controversy exceeds $75,000. Removal of this

action to the District of New Jersey is proper pursuant to 28 U.S.C. 1441(a) & (b), and 28 U.S.C.

§ 1332.

                                                    GOLDBERG SEGALLA, LLP

                                            By:     /s/ Christopher P. Midura
                                                    Christopher P. Midura
                                                    Attorneys for Defendant, Ryder Truck
                                                    Rental, Inc.

Dated: February 20, 2019




                                               2
22242161
22242161.v1
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 3 of 29 PageID: 3




                           Exhibit A
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 4 of 29 PageID: 4
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 5 of 29 PageID: 5
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 6 of 29 PageID: 6
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 7 of 29 PageID: 7
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 8 of 29 PageID: 8
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 9 of 29 PageID: 9
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 10 of 29 PageID: 10
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 11 of 29 PageID: 11
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 12 of 29 PageID: 12
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 13 of 29 PageID: 13
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 14 of 29 PageID: 14
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 15 of 29 PageID: 15
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 16 of 29 PageID: 16
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 17 of 29 PageID: 17
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 18 of 29 PageID: 18
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 19 of 29 PageID: 19
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 20 of 29 PageID: 20
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 21 of 29 PageID: 21




                            Exhibit B
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 22 of 29 PageID: 22
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 23 of 29 PageID: 23
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 24 of 29 PageID: 24
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 25 of 29 PageID: 25
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 26 of 29 PageID: 26
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 27 of 29 PageID: 27
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 28 of 29 PageID: 28




                            Exhibit C
Case 2:19-cv-06233-WJM-MF Document 1 Filed 02/20/19 Page 29 of 29 PageID: 29
